Exhibit 10.2

 

 

OMNIBUS AGREEMENT

 

by and among

 

PHILLIPS 66 COMPANY,

 

PHILLIPS 66 PIPELINE LLC,

 

PHILLIPS 66 PARTNERS LP,

 

PHILLIPS 66 PARTNERS HOLDINGS, LLC,

 

PHILLIPS 66 CARRIER LLC

 

and

 

PHILLIPS 66 PARTNERS GP LLC

 

 

 

--------------------------------------------------------------------------------


 

Contents

 

Article I.

Defined Terms

2

 

 

 

Section 1.01

Defined Terms

2

Section 1.02

Other Defined Terms

6

Section 1.03

Terms Generally

6

 

 

 

Article II.

Term

7

 

 

 

Section 2.01

Term and Termination

7

 

 

 

Article III.

Indemnity

7

 

 

 

Section 3.01

Environmental Indemnification

7

Section 3.02

Right of Way and Real Property Indemnification

8

Section 3.03

Additional Indemnification by Company and Pipeline

9

Section 3.04

Additional Indemnification by the Partnership Group

10

Section 3.05

Indemnification Procedures

10

Section 3.06

Limitations on Indemnity Coverage

12

 

 

 

Article IV.

Services

12

 

 

 

Section 4.01

Operational and Administrative Services

12

Section 4.02

Reimbursable Costs

14

 

 

 

Article V.

 Right of First Offer

15

 

 

 

Section 5.01

Right of First Offer to Purchase Certain Assets

15

Section 5.02

Procedures

15

 

 

 

Article VI.

License of Name and Mark

17

 

 

 

Section 6.01

Grant of License

17

Section 6.02

Ownership and Quality

17

Section 6.03

Termination

17

 

 

 

Article VII.

Prefunded Projects

17

 

 

 

Section 7.01

Prefunded Projects

17

 

 

 

Article VIII.

Notices

18

 

 

 

Section 8.01

Notices

18

Section 8.02

Effective upon Receipt

18

 

 

 

Article IX.

Applicable Law

18

 

 

 

Section 9.01

Applicable Law

18

 

 

 

Article X.

Limitation of Liability

18

 

 

 

Section 10.01

No Liability for Consequential Damages

18

Section 10.02

Limitation of Liability

18

 

 

 

Article XI.

Miscellaneous

19

 

i

--------------------------------------------------------------------------------


 

Section 11.01

Disputes between the Parties

19

Section 11.02

Assignment

19

Section 11.03

No Third-Party Rights

19

Section 11.04

Compliance with Laws

19

Section 11.05

Severability

19

Section 11.06

Non-Waiver

19

Section 11.07

Entire Agreement

19

Section 11.08

Amendments

20

Section 11.09

Survival

20

Section 11.10

Counterparts; Multiple Originals

20

Section 11.11

Exhibits and Schedules

20

Section 11.12

Table of Contents; Headings; Subheadings

20

Section 11.13

Construction

20

Section 11.14

Business Practices

20

 

Schedule I

Environmental Matters

 

Schedule II

Litigation

 

Schedule III

Services

 

Schedule IV

Prefunded Projects

 

 

 

 

Exhibit A

Dispute Resolution Procedures

 

 

ii

--------------------------------------------------------------------------------


 

OMNIBUS AGREEMENT

 

This OMNIBUS AGREEMENT (“Agreement”) is entered into as of the Effective Date by
and among PHILLIPS 66 COMPANY, a Delaware corporation (“Company”), on behalf of
itself and the other Phillips 66 Entities (as defined herein), PHIILLIPS 66
PIPELINE LLC, a Delaware limited liability company (“Pipeline”), PHIILLIPS 66
PARTNERS LP, a Delaware limited partnership (the “Partnership”), PHILLIPS 66
PARTNERS HOLDINGS LLC, a Delaware limited liability company (“Holdings”),
PHILLIPS 66 CARRIER LLC, a Delaware limited liability company (“Carrier”), and
PHILLIPS 66 PARTNERS GP LLC, a Delaware limited liability company (the “General
Partner”).

 

Recitals

 

WHEREAS, the Parties (as defined herein) desire by their execution of this
Agreement to evidence their understanding, as more fully set forth in
Article III, with respect to certain indemnification obligations of the Parties
to each other.

 

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article IV, with respect to the
amount to be paid by the Partnership for the operational and administrative
support services to be performed by the General Partner and its Affiliates (as
defined herein) for and on behalf of the Partnership Group (as defined herein).

 

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article V, with respect to the
Partnership Group’s right of first offer with respect to the ROFO Assets (as
defined herein).

 

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article VI, with respect to the
granting of a license to the Partnership Group and the General Partner to use
the “Phillips 66” name and any other trademarks owned by the Company that
contain such name.

 

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their understanding, as more fully set forth in Article VII, with respect to
certain projects that will be undertaken by the Partnership Group after the
Effective Date and the prepayment by Company of certain amounts relating to such
projects.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I.                DEFINED TERMS

 

Section 1.01                             Defined Terms.

 

The following definitions shall for all purposes apply to the capitalized terms
used in this Agreement:

 

(a)                                 “Affiliate” has the meaning ascribed to that
term in the Partnership Agreement.

 

(b)                                 “Agreement” means this Omnibus Agreement,
together with all exhibits and schedules attached hereto, as the same may be
amended, supplemented or restated from time to time in accordance with the
provisions hereof.

 

(c)                                  “Assets” means all gathering pipelines,
transportation pipelines, storage tanks, trucks, truck racks, terminal
facilities, offices and related equipment, real estate and other assets, or
portions thereof, conveyed, contributed or otherwise transferred or intended to
be conveyed, contributed or otherwise transferred pursuant to the Contribution
Agreement to any member of the Partnership Group, or owned by, leased by or
necessary for the operation of the business, properties or assets of any member
of the Partnership Group, prior to or as of the Effective Date.

 

(d)                                 “Business Day” means any Day except for
Saturday, Sunday or a legal holiday in Texas.

 

(e)                                  “Company” has the meaning ascribed to that
term in the introductory paragraph.

 

(f)                                   “Contribution Agreement” means that
certain Contribution, Conveyance and Assumption Agreement, dated as of the
Effective Date, among Company, the General Partner, the Partnership, Holdings,
66 Pipeline LLC, Phillips Texas Pipeline Company Ltd., Carrier and Phillips 66
Pipeline LLC, together with the additional conveyance documents and instruments
contemplated or referenced thereunder, as such may be amended, supplemented or
restated from time to time.

 

(g)                                  “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract, or otherwise.

 

(h)                                 “Covered Environmental Losses” has the
meaning ascribed to that term in Section 3.01(a).

 

(i)                                     “Covered Property Losses” has the
meaning ascribed to that term in Section 3.02.

 

(j)                                    “Day” means the period of time commencing
at 0000 hours on one calendar day and running until, but not including, 0000
hours on the next calendar day, according to local time in Houston, Texas.

 

(k)                                “Effective Date” means the date of the
closing of the initial public offering of common units representing limited
partner interests in the Partnership.

 

2

--------------------------------------------------------------------------------


 

(l)                                     “Environmental Laws” means all federal,
state, and local laws, statutes, rules, regulations, orders, judgments,
ordinances, codes, injunctions, decrees, Environmental Permits and other legally
enforceable requirements and rules of common law now or hereafter in effect,
relating to (a) pollution or protection of human health, natural resources,
wildlife and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other environmental conservation and
protection laws and the regulations promulgated pursuant thereto, and any state
or local counterparts, each as amended from time to time, and (b) the
generation, manufacture, processing, distribution, use, treatment, storage,
transport, or handling of any hazardous wastes.

 

(m)                             “Environmental Permit” means any permit,
approval, identification number, license, registration, certification, consent,
exemption, variance or other authorization required under or issued pursuant to
any applicable Environmental Law, including applications for renewal of such
permits in which the application allows for continued operation under the terms
of an expired permit.

 

(n)                                 “General Partner” has the meaning ascribed
to that term in the introductory paragraph.

 

(o)                                 “Governmental Authority” means any
government, any governmental administration, agency, instrumentality or other
instrumentality or other political subdivision thereof or any court, commission
or other governmental authority of competent jurisdiction.

 

(p)                                 “Hazardous Substance” means (a) any
substance, whether solid, liquid, gaseous, semi-solid or any combination
thereof, that is designated, defined or classified as a hazardous waste, solid
waste, hazardous material, pollutant, contaminant or toxic or hazardous
substance, or terms of similar meaning, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, as amended, and including friable asbestos and lead containing
paints or coatings, radioactive materials, and polychlorinated biphenyls, and
(b) petroleum, oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel, and other refined petroleum hydrocarbons, solely to the
extent regulated under applicable Environmental Laws.

 

(q)                                 “Indemnified Party” means any applicable
Partnership Group Member or any applicable Phillips 66 Entity, as the case may
be, in its capacity as the party entitled to indemnification in accordance with
Article III.

 

3

--------------------------------------------------------------------------------


 

(r)                                    “Indemnifying Party” means either the
Partnership or Company, as the case may be, in its capacity as the Party from
which indemnification may be sought in accordance with Article III.

 

(s)                                   “Law” means all constitutions, laws
(including common law), treaties, statutes, orders, decrees, rules, injunctions,
licenses, permits, approvals, agreements, regulations, codes, ordinances issued
by any Governmental Authority, including judicial or administrative orders,
consents, decrees, and judgments, published directives, guidelines, governmental
authorizations, requirements or other governmental restrictions which have the
force of law, and determinations by, or interpretations of any of the foregoing
by any Governmental Authority having jurisdiction over the matter in question
and binding on a given Person, whether in effect as of the date hereof or
thereafter and, in each case, as amended.

 

(t)                                    “License” has the meaning ascribed to
that term in Section 6.01.

 

(u)                                 “Limited Partner” has the meaning ascribed
to that term in the Partnership Agreement.

 

(v)                                 “Losses” means any losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs and expenses (including, without limitation, court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent.

 

(w)                               “Marks” has the meaning ascribed to that term
in Section 6.01.

 

(x)                                 “Month” or “Monthly” means a calendar month
commencing at 0000 hours on the first Day thereof and running until, but not
including, 0000 hours on the first Day of the following calendar month,
according to local time in Houston, Texas.

 

(y)                                 “Name” has the meaning ascribed to that term
in Section 6.01.

 

(z)                                  “Notice” means any notice, request,
instruction, correspondence or other communication permitted or required to be
given under this Agreement.

 

(aa)                          “Operational and Administrative Support Fee” has
the meaning ascribed to that term in Section 4.01(a).

 

(bb)                          “Operational Services Agreement” means that
certain Operational Services Agreement, dated as of the Effective Date, among
Carrier, Holdings and Phillips 66 Pipeline LLC, as such may be amended,
supplemented or restated from time to time.

 

(cc)                            “Parties” means Company, Pipeline, the
Partnership, Holdings, Carrier and the General Partner, collectively.

 

(dd)                          “Partnership” has the meaning ascribed to that
term in the introductory paragraph.

 

4

--------------------------------------------------------------------------------


 

(ee)                            “Partnership Agreement” means the First Amended
and Restated Agreement of Limited Partnership of the Partnership, dated as of
the Effective Date, as such agreement is in effect on the Effective Date, to
which reference is hereby made for all purposes of this Agreement.

 

(ff)                              “Partnership Change of Control” means Company
ceases to Control the general partner of the Partnership.

 

(gg)                            “Partnership Group” means the Partnership and
any of its Subsidiaries, treated as a single consolidated entity.

 

(hh)                          “Partnership Group Member” means any member of the
Partnership Group.

 

(ii)                                  “Partnership Interest” has the meaning
ascribed to that term in the Partnership Agreement.

 

(jj)                                “Party” means Company, Pipeline, the
Partnership, Holdings, Carrier or the General Partner, individually; and
“Parties” means Company, Pipeline, the Partnership, Holdings, Carrier and the
General Partner, collectively.

 

(kk)                          “Person” means, without limitation, an individual,
corporation (including a non-profit corporation), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or Governmental
Authority, and shall include any successor (by merger or otherwise) of such
entity.

 

(ll)                                  “Phillips 66 Entities” means Company and
any Person Controlled, directly or indirectly, by Company other than the General
Partner or a Partnership Group Member; and “Phillips 66 Entity” means any of the
Phillips 66 Entities.

 

(mm)                  “Pipeline” has the meaning ascribed to that term in the
introductory paragraph.

 

(nn)                          “PPI-FG” has the meaning ascribed to that term in
Section 4.01(b).

 

(oo)                          “Prefunded Projects” has the meaning ascribed to
that term in Section 7.01.

 

(pp)                          “Proposed Transaction” has the meaning ascribed to
that term in Section 5.02(a).

 

(qq)                          “Prudent Industry Practice” means such practices,
methods, acts, techniques, and standards as are in effect at the time in
question that are required by and in accordance with applicable Law and are
consistent with the higher of (a) the standards generally followed by reputable
owners and operators of crude oil and refined petroleum products pipelines and
terminals in the United States, including the inland marine terminal industry,
and (b) the standards applied or followed by Company or its Affiliates as owners
or operators of such assets, or by the Partnership Group or its Affiliates as
owners or operators of such assets.

 

5

--------------------------------------------------------------------------------


 

(rr)                                “Registration Statement” means the
Registration Statement on Form S-1 filed by the Partnership with the United
States Securities and Exchange Commission (Registration No. 333-187582), as
amended.

 

(ss)                              “Retained Assets” means all gathering
pipelines, transportation pipelines, storage tanks, trucks, truck racks,
terminal facilities, offices and related equipment, real estate and other
related assets, or portions thereof, owned by any of the Phillips 66 Entities
that were not directly or indirectly conveyed, contributed or otherwise
transferred to the Partnership Group pursuant to the Contribution Agreement or
the other documents referred to in the Contribution Agreement.

 

(tt)                                “ROFO Assets” means Pipeline’s limited
liability company interest in each of (i) Phillips 66 Sand Hills LLC, a Delaware
limtied liability company, and (ii) Phillips 66 Southern Hills LLC, a Delaware
limited liability company.

 

(uu)                          “ROFO Notice” has the meaning ascribed to that
term in Section 5.02(a).

 

(vv)                          “ROFO Period” has the meaning ascribed to that
term in Section 5.01(a).

 

(ww)                      “ROFO Response” has the meaning ascribed to that term
in Section 5.02(a).

 

(xx)                          “Taxes” means any income, sales, use, excise,
transfer, and similar taxes, fees and charges (including ad valorem taxes),
including any interest or penalties attributable thereto, imposed by any
Governmental Authority.

 

(yy)                          “Tax Sharing Agreement” means that certain Tax
Sharing Agreement, dated as of the Effective Date, between the Partnership and
Phillips 66, a Delaware corporation, as such may be amended, supplemented or
restated from time to time.

 

(zz)                            “Transfer” means to, directly or indirectly,
sell, assign, lease, convey, transfer or otherwise dispose of, whether in one or
a series of transactions.

 

(aaa)                   “Services” has the meaning ascribed to that term in
Section 4.01(a).

 

(bbb)                   “Subsidiary” has the meaning ascribed to that term in
the Partnership Agreement.

 

(ccc)                      “Voting Stock” means securities of any class of a
Person entitling the holders thereof to vote on a regular basis in the election
of members of the board of directors or other governing body of such Person.

 

Section 1.02                             Other Defined Terms.  Other terms may
be defined elsewhere in this Agreement, and, unless otherwise indicated, shall
have such meanings ascribed to such terms elsewhere in this Agreement.

 

Section 1.03                             Terms Generally.  The definitions in
this Agreement shall apply equally to both singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The

 

6

--------------------------------------------------------------------------------


 

word “include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  All references to Articles, Sections, Exhibits and
schedules shall be deemed to be references to Articles and Sections of, and
Exhibits and schedules to, this Agreement unless the context requires otherwise.

 

ARTICLE II.                     TERM

 

Section 2.01                             Term and Termination.  This Agreement
shall commence on the Effective Date and shall continue in effect until
terminated by a written agreement executed by all of the Parties.  At any time
following the occurrence of a Partnership Change of Control, either Company or
the Partnership may terminate this Agreement upon written Notice to the other
and such termination shall be effective at the later of such Partnership Change
of Control and the date specified in such Notice; provided, however, that the
Parties’ indemnification obligations under Article III shall, to the fullest
extent permitted by law, survive the termination of this Agreement in accordance
with their respective terms.

 

ARTICLE III.                INDEMNITY

 

Section 3.01                             Environmental Indemnification.

 

(a)                                 Subject to Section 3.01(b), Company and
Pipeline shall indemnify, defend and hold harmless the Partnership Group from
and against any Losses suffered or incurred by the Partnership Group, directly
or indirectly, or as a result of any claim by a third party, by reason of or
arising out of the following (collectively, “Covered Environmental Losses”):

 

(i)             any violation or correction of a violation of Environmental Laws
associated with or arising from the ownership or operation of the Assets;

 

(ii)          any event, condition or matter associated with or arising from the
ownership or operation of the Assets (including, without limitation, the
presence of Hazardous Substances on, under, about or migrating to or from the
Assets or the disposal or release of Hazardous Substances generated by operation
of the Assets at non-Asset locations) that requires investigation, assessment,
evaluation, monitoring, containment, cleanup, repair, restoration, remediation,
or other corrective action under Environmental Laws, including, without
limitation, (A) the cost and expense of any such activity, (B) the cost or
expense of the preparation and implementation of any closure, remedial,
corrective action, or other plans required or necessary under Environmental
Laws, and (C) the cost and expense of any environmental or toxic tort pre-trial,
trial or appellate legal or litigation support work;

 

(iii)       any environmental event, condition or matter associated with or
arising from the Retained Assets, whether occurring before or after the
Effective Date.

 

7

--------------------------------------------------------------------------------


 

(b)                                 With respect to any discrete violation under
Section 3.01(a)(i) or any discrete environmental event, condition or matter
included under Section 3.01(a)(ii), Company and Pipeline will be obligated to
indemnify the Partnership Group only if and to the extent that:

 

(i)             such violation, event, condition or environmental matter
occurred before the Effective Date under then-applicable Environmental Laws; and

 

(ii)          either (A) such violation, event, condition or environmental
matter is set forth on Schedule I attached hereto or (B) Company is notified in
writing of such violation, event, condition or environmental matter prior to the
fifth anniversary of the Effective Date.

 

For the avoidance of doubt, nothing in this Section 3.01(b) shall apply to
Company’s and Pipeline’s indemnification obligations under Section 3.01(a)(iii).

 

(c)                                  The Partnership Group shall indemnify,
defend and hold harmless each of the Phillips 66 Entities from and against any
Losses suffered or incurred by the Phillips 66 Entities, directly or indirectly,
or as a result of any claim by a third party, by reason of or arising out of:

 

(i)             any violation of Environmental Laws associated with or arising
from the ownership or operation of the Assets; and

 

(ii)          any event, condition or matter associated with or arising from the
ownership or operation of the Assets (including, without limitation, the
presence of Hazardous Substances on, under, about or migrating to or from the
Assets or the disposal or release of Hazardous Substances generated by operation
of the Assets at non-Asset locations) that requires investigation, assessment,
evaluation, monitoring, containment, cleanup, repair, restoration, remediation,
or other corrective action under Environmental Laws, including, without
limitation, (A) the cost and expense of any such activity, (B) the cost and
expense of the preparation and implementation of any closure, remedial,
corrective action, or other plans required or necessary under Environmental
Laws, and (C) the cost and expense of any environmental or toxic tort pre-trial,
trial or appellate legal or litigation support work;

 

and regardless of whether such violation under Section 3.01(c)(i) or such event,
condition or environmental matter included under Section 3.01(c)(ii) occurred
before or after the Effective Date, in each case, to the extent that any of the
foregoing do not constitute Covered Environmental Losses for which the
Partnership Group is entitled to indemnification from Company and Pipeline under
this Article III.

 

Section 3.02                             Right of Way and Real Property
Indemnification.  Company and Pipeline shall indemnify, defend and hold harmless
the Partnership Group from and against any

 

8

--------------------------------------------------------------------------------


 

Losses suffered or incurred by the Partnership Group by reason of or arising out
of the following (collectively, “Covered Property Losses”):

 

(a)                                 the failure of the applicable Partnership
Group Member to be the owner of such valid and indefeasible easement rights or
fee ownership or leasehold interests in and to the lands on which any crude oil
or refined products pipeline or related pump station, storage tank, terminal or
truck rack or any related facility or equipment conveyed or contributed to the
applicable Partnership Group Member on the Effective Date is located as of the
Effective Date, and such failure renders the Partnership Group liable to a third
party or unable to use or operate the Assets in substantially the same manner
that the Assets were used and operated by the applicable Phillips 66 Entity
immediately prior to the Effective Date as described in the Registration
Statement;

 

(b)                                 the failure of the applicable Partnership
Group Member to have the consents, licenses and permits necessary to allow any
such pipeline referred to in clause (a) of this Section 3.02 to cross the roads,
waterways, railroads and other areas upon which any such pipeline is located as
of the Effective Date, and such failure renders the Partnership Group liable to
a third party or unable to use or operate the Assets in substantially the same
manner that the Assets were used and operated by the applicable Phillips 66
Entity immediately prior to the Effective Date as described in the Registration
Statement; and

 

(c)                                  the cost of curing any condition set forth
in clause (a) or (b) of this Section 3.02 that does not allow any Asset to be
operated in accordance with Prudent Industry Practice;

 

in each case to the extent that Company is notified in writing of any of the
foregoing prior to the fifth anniversary of the Effective Date.

 

Section 3.03                             Additional Indemnification by Company
and Pipeline.  In addition to and not in limitation of the indemnification
provided under Section 3.01(a) and Section 3.02, Company and Pipeline shall
indemnify, defend, and hold harmless the Partnership Group from and against any
Losses suffered or incurred by the Partnership Group by reason of or arising out
of any of the following:

 

(a)                                 (i) the consummation of the transactions
contemplated by the Contribution Agreement or (ii) events and conditions
associated with the ownership or operation of the Assets and occurring before
the Effective Date (other than Covered Environmental Losses, which are provided
for under Section 3.01, Covered Property Losses, which are provided for under
Section 3.02, and current liabilities incurred in the ordinary course of
business that have been accrued but not paid prior to the Effective Date), to
the extent that Company is notified in writing of any such Loss prior to the
fifth anniversary of the Effective Date;

 

(b)                                 any litigation matters attributable to the
ownership or operation of the Assets prior to the Effective Date, including any
currently pending legal actions against any of

 

9

--------------------------------------------------------------------------------


 

the Phillips 66 Entities set forth on Schedule II attached hereto (“Covered
Litigation Matters”);

 

(c)                                  events and conditions associated with the
Retained Assets and whether occurring before or after the Effective Date;

 

(d)                                 all federal, state and local Tax liabilities
attributable to the ownership or operation of the Assets prior to the Effective
Date, including under Treasury Regulation Section 1.1502-6 (or any similar
provision of state or local law), and any such Tax liabilities of any of the
Phillips 66 Entities that may result from the consummation of the formation
transactions for the Partnership Group and the General Partner occurring on or
prior to the Effective Date or from the consummation of the transactions
contemplated by the Contribution Agreement (other than real property taxes that
have been accrued but not paid prior to the Effective Date); and

 

(e)                                  the failure of any Partnership Group Member
to have on the Effective Date any consent, license, permit or approval necessary
to allow such Partnership Group Member to own or operate the Assets in
substantially the same manner described in the Registration Statement.

 

Section 3.04                             Additional Indemnification by the
Partnership Group.  In addition to and not in limitation of the indemnification
provided under Section 3.01(c) or the Partnership Agreement, the Partnership
Group shall indemnify, defend, and hold harmless Pipeline and the Phillips 66
Entities from and against any Losses suffered or incurred by Pipeline or the
Phillips 66 Entities, or any of them, by reason of or arising out of events and
conditions associated with the ownership or operation of the Assets and
occurring after the Effective Date (other than Covered Environmental Losses
which are provided for under Section 3.01), unless such indemnification would
not be permitted under the Partnership Agreement by reason of one of the
provisos contained in Section 7.7(a) of the Partnership Agreement.

 

Section 3.05                             Indemnification Procedures.

 

(a)                                 The Indemnified Party agrees that within a
reasonable period of time after it becomes aware of facts giving rise to a claim
for indemnification under this Article III, it will provide notice thereof in
writing to the Indemnifying Party, specifying the nature of and specific basis
for such claim.

 

(b)                                 The Indemnifying Party shall have the right
to control all aspects of the defense of (and any counterclaims with respect to)
any claims brought against the Indemnified Party that are covered by the
indemnification under this Article II, including, without limitation, the
selection of counsel, determination of whether to appeal any decision of any
court and the settling of any such claim or any matter or any issues relating
thereto, provided that no such settlement shall be entered into without the
consent of the Indemnified Party unless it includes a full and unconditional
release of the Indemnified Party from such claim; provided,

 

10

--------------------------------------------------------------------------------


 

however, that no such settlement containing any form of injunctive or similar
relief shall be entered into without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably delayed or withheld.

 

(c)                                  The Indemnified Party agrees to cooperate
in good faith and in a commercially reasonable manner with the Indemnifying
Party with respect to all aspects of the defense of, and the pursuit of any
counterclaims with respect to, any claims covered by the indemnification under
this Article III for which a request for indemnification is made, including,
without limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense or counterclaims, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense or
counterclaims, the making available to the Indemnifying Party of any employees
of the Indemnified Party and the granting to the Indemnifying Party of
reasonable access rights to the properties and facilities of the Indemnified
Party, provided that in connection therewith the Indemnifying Party agrees to
use reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to maintain the confidentiality of all
files, records, and other information furnished by the Indemnified Party
pursuant to this Section 3.05(c).  In no event shall the obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence be construed as imposing upon the Indemnified
Party an obligation to hire and pay for counsel in connection with the defense
of, or the pursuit of any counterclaims with respect to, any claims covered by
the indemnification set forth in this Article III; provided, however, that the
Indemnified Party may, at its own option, cost and expense, engage and pay for
counsel in connection with any such defense and counterclaims.  The Indemnifying
Party agrees to keep any such counsel engaged by the Indemnified Party informed
as to the status of any such defense, but the Indemnifying Party shall have the
right to retain sole control over such defense and counterclaims.

 

(d)                                 In determining the amount of any loss, cost,
damage or expense for which the Indemnified Party is entitled to indemnification
under this Agreement, the gross amount of the indemnification will be reduced by
(i) any insurance proceeds realized by the Indemnified Party, and such
correlative insurance benefit shall be net of any incremental insurance premium
that becomes due and payable by the Indemnified Party as a result of such claim
and (ii) all amounts recovered by the Indemnified Party under contractual
indemnities from third Persons.

 

(e)                                  With respect to Covered Environmental
Losses, Company shall have the sole right and authority to manage any
remediation required by Law, and, upon reasonable request from Company, the
Partnership will, and will cause each Partnership Group Member to, cooperate
with Company and its contractors or subcontractors to facilitate such
remediation.

 

11

--------------------------------------------------------------------------------


 

Section 3.06                             Limitations on Indemnity Coverage.

 

(a)                                 With respect to Covered Environmental Losses
under Sections 3.01(a)(i) or 3.01(a)(ii), neither Company nor Pipeline shall be
obligated to indemnify, defend and hold harmless any Partnership Group Member
until such time as the total aggregate amount of such Covered Environmental
Losses exceeds $100,000 (the “Environmental Deductible”), at which time Company
and Pipeline shall be obligated to indemnify the Partnership Group for the
excess of such Covered Environmental Losses over the Environmental Deductible;
provided, however, that to the extent any cure or remediation of any
environmental matter is required under Sections 3.01(a)(i) or 3.01(a)(ii),
Company and Pipeline will be obligated to indemnify the Partnership Group only
to the extent of any cure or remediation that is required by Law (after giving
effect to the Environmental Deductible).  For the avoidance of doubt, it is
agreed that the Environmental Deductible shall not apply to any Covered
Environmental Losses incurred by any Partnership Group Member related to the
matters set forth on Schedule I attached hereto.

 

(b)                                 With respect to Covered Property Losses
under Section 3.02 and Covered Litigation Matters under Section 3.03(b), neither
Company nor Pipeline shall be obligated to indemnify, defend and hold harmless
any Partnership Group Member until such time as the total aggregate amount of
(i) such Covered Property Losses exceeds $200,000 (the “Property Deductible”)
and (ii) Losses incurred by the Partnership Group for such Covered Litigation
Matters exceeds $200,000 (the “Litigation Deductible”), at which time Company
and Pipeline shall be obligated to indemnify the Partnership Group for the
excess of (x) such Covered Property Losses over the Property Deductible or
(y) such Losses incurred by the Partnership Group for such Covered Litigation
Matters exceeds the Litigation Deductible; provided, however, that to the extent
the Partnership Group attempts to cure any any matter for which it is entitled
to indemnification under Section 3.02, Company and Pipeline will be obligated to
indemnify the Partnership Group only to the extent of any reasonably required
cure (after giving effect to the Property Deductible). For the avoidance of
doubt, it is agreed that the Litigation Deductible shall not apply to any Losses
incurred by any Partnership Group Member related to the matters set forth on
Schedule II attached hereto.

 

(c)                                  For the avoidance of doubt, there is no
deductible with respect to the indemnification owed by any Indemnifying Party
under any portion of this Article III other than as described in this
Section 3.06, and there is no monetary cap on the amount of indemnity coverage
provided by any Indemnifying Party under this Article III other than as
described in this Section 3.06.

 

ARTICLE IV.                 SERVICES

 

Section 4.01                             Operational and Administrative
Services.

 

(a)                                 Company agrees to provide, and agrees to
cause its Affiliates to provide, on behalf of the General Partner and for the
Partnership Group’s benefit, certain

 

12

--------------------------------------------------------------------------------


 

operational and administrative support services that Company and its Affiliates
have traditionally provided in connection with the Assets, including the
services listed on Schedule III to this Agreement (“Services”).  As
consideration for the Services, the Partnership will pay Company an operational
and administrative support fee (the “Operational and Administrative Support
Fee”) of $1,144,000 per Month, payable without discount no later than the 21st
Day of the Month in which Services are rendered, provided that if such Day is
not a Business Day, then Partnership shall pay such amount without interest on
the next Business Day.  If the Effective Date is any day other than the first
day of a Month, or if this Agreement is terminated on any day other than the
last day of a Month, then the Operational and Administrative Support Fee for the
revelant Month shall be prorated based on the ratio of the number of days in the
relevant partial Month to the number of days in the relevant full Month.

 

(b)                                 Company may increase the Operational and
Administrative Support Fee on each anniversary of the Effective Date (or, if the
Effective Date is any day other than the first day of a Month, on the first day
of the Month following each anniversary of the Effective Date) by a percentage
equal to the greater of zero and the positive change in the Producer Price Index
for Finished Goods (“PPI-FG”), provided that if, with respect to any annual
period or periods, the PPI-FG has decreased, Company may increase the
Operational and Administrative Support Fee only to the extent that the
percentage increase in the PPI-FG since the most recent previous increase in the
Operational and Administrative Support Fee exceeds the cumulative decreases in
the PPI-FG during the intervening periods.

 

(c)                                  From time to time, but not more frequently
than once during any calendar year:

 

(i)             the Partnership will have the right to submit to Company a
proposal to reduce the amount of the Operational and Administrative Support Fee
if the Partnership believes, in good faith, that the prospective value of the
Services to be performed by Company and its Affiliates for the benefit of the
Partnership Group will be less than the Operational and Administrative Support
Fee in effect at such time; and

 

(ii)   Company may propose to increase the Operational and Administrative
Support Fee if Company believes, in good faith, that the prospective cost of the
Services to be performed by Company and its Affiliates for the benefit of the
Partnership Group (including costs incurred by reason of the Partnership’s
acquisition or development of assets or changes in the complexity of the
Partnership’s operations) will exceed the Operational and Administrative Support
Fee in effect at such time.

 

If either Party submits such a proposal to the other Party, both Parties will
negotiate in good faith to determine if the Operational and Administrative
Support Fee should be changed and, if so, the amount of such change.  If the
Parties agree that the Operational and Administrative Support Fee should be
changed, then the

 

13

--------------------------------------------------------------------------------


 

Operational and Administrative Support Fee shall be changed as of the first day
of the Month following such agreement.

 

Section 4.02                             Reimbursable Costs.

 

(a)                                 The Partnership Group shall reimburse
Company for all other direct or allocated costs and expenses incurred by Company
and its Affiliates on behalf of the Partnership Group including, but not limited
to:

 

(i)                       salaries and related costs (including employment
taxes) of employees of Company or its Affiliates (other than executive officers
of the General Partner who devote less than a majority of their working time to
the Partnership Group), and the cost of individual contractors to the extent,
but only to the extent, such employees or contractors perform services for the
Partnership Group that are directly related to the Services;

 

(ii)                    the cost (including employment taxes and similar
expenses) of employee benefits relating to employees of Company or its
Affiliates, including, but not limited to, 401(k), pension, bonuses and health
insurance benefits, to the extent, but only to the extent, such employees
perform services for the Partnership Group that are directly related to the
Services;

 

(iii)                 any expenses incurred or payments made by Company or its
Affiliates for insurance coverage with respect to the assets or the business of
the Partnership Group;

 

(iv)                all expenses and expenditures incurred by Company or its
Affiliates as a result of the Partnership becoming and continuing as a publicly
traded entity, including, but not limited to, costs associated with annual and
quarterly reports, independent director and auditor fees, Partnership governance
and compliance, registrar and transfer agent fees, tax return and Schedule K-1
preparation and distribution, legal fees and independent director compensation;
and

 

(v)                   all sales, use, excise, value-added or similar taxes, if
any, that may be applicable from time to time with respect to the Services.

 

(b)                                 As long as the General Partner is an
Affiliate of Company, the Partnership and Company may settle the Partnership
Group’s financial obligations to Company through Company’s normal interaffiliate
settlement processes.  Except as provided in the immediately preceding sentence,
the amount of any reimbursements due to Company under this Section 4.02 shall be
paid by the Partnership Group no later than the 22nd Day of the Month following
the Month in which the applicable reimbursable costs or expenses are incurred,
provided that if such Day is not a Business Day, then the Partnership Group
shall pay such amount without interest on the next Business Day.

 

14

--------------------------------------------------------------------------------


 

(c)                                  For the avoidance of doubt, the costs and
expenses set forth in Section 4.02(a) shall be paid by the Partnership Group in
addition to, and not as a part of or included in, the Operational and
Administrative Support Fee.

 

ARTICLE V.                      RIGHT OF FIRST OFFER

 

Section 5.01                             Right of First Offer to Purchase
Certain Assets.

 

(a)                                 Pipeline hereby grants to the Partnership a
right of first offer for a period (the “ROFO Period”) beginning at the Effective
Date and ending at the earlier of (i) five years from the Effective Date and
(ii) upon the occurrence of a Partnership Change of Control on all or any part
of the ROFO Assets to the extent that Pipeline proposes to Transfer all or any
part of either ROFO Asset; provided, however, that Pipeline may Transfer all or
any part of either ROFO Asset to an Affiliate of Pipeline that agrees in writing
that such ROFO Asset remains subject to the provisions of this Article V and
such Affiliate assumes the obligations of Pipeline under this Article V with
respect to such ROFO Asset, and such Transfer shall not be subject to the
Partnership Group’s right of first offer.

 

(b)                                 The Parties acknowledge that any Transfer of
all or any part of any ROFO Asset pursuant to the Partnership’s right of first
offer is subject to the terms of all existing agreements with respect to the
ROFO Assets and shall be subject to and conditioned on the obtaining of any and
all necessary consents of securityholders, Governmental Authorities, lenders or
other third parties; provided, however, that Company and Pipeline hereby
represent and warrant that, to their knowledge after reasonable investigation,
there are no terms in such agreements that would materially impair the rights
granted to the Partnership Group pursuant to this Article V with respect to any
ROFO Asset.

 

Section 5.02                             Procedures.

 

(a)                                 In the event Pipeline proposes to Transfer
all or any part of any applicable ROFO Asset (other than to an Affiliate in
accordance with Section 5.01(a)) during the ROFO Period (a “Proposed
Transaction”), Pipeline shall, prior to entering into any such Proposed
Transaction, first give notice in writing to the Partnership (the “ROFO Notice”)
of its intention to enter into such Proposed Transaction.  The ROFO Notice shall
include any material terms, conditions and details as would be necessary for the
Partnership to make a responsive offer to enter into the Proposed Transaction
with Pipeline, which terms, conditions and details shall at a minimum include
any terms, condition or details that Pipeline would propose to provide to
non-Affiliates in connection with the Proposed Transaction.  If the Partnership
determines to purchase the ROFO Assets, the Partnership shall have 60 days
following receipt of the ROFO Notice to propose an offer to enter into the
Proposed Transaction with Pipeline (the “ROFO Response”).  The ROFO Response
shall set forth the terms and conditions (including, without limitation, the
purchase price the Partnership proposes to pay for the ROFO Asset and the other
terms of the purchase) pursuant to which the Partnership would be willing to

 

15

--------------------------------------------------------------------------------


 

enter into a binding agreement for the Proposed Transaction. If no ROFO Response
is delivered by the Partnership within such 60-day period, then the Partnership
shall be deemed to have waived its right of first offer with respect to such
ROFO Asset, subject to Section 5.02(c).

 

(b)                                 Unless the ROFO Response is rejected
pursuant to written notice delivered by Pipeline to the Partnership within 60
days of the delivery to Pipeline of the ROFO Response, such ROFO Response shall
be deemed to have been accepted by Pipeline, and Pipeline shall enter into an
agreement with the Partnership providing for the consummation of the Proposed
Transaction upon the terms set forth in the ROFO Response.  Unless otherwise
agreed between Pipeline and the Partnership, the terms of the purchase and sale
agreement will include the following:

 

(i)                       the Partnership will deliver the agreed purchase price
(in cash, Partnership Securities, an interest-bearing promissory note, or any
combination thereof);

 

(ii)                    Pipeline will represent that it has title to the
applicable ROFO Asset that is sufficient to own and operate the applicable ROFO
Asset in accordance with its intended and historical use, subject to all
recorded matters and all physical conditions in existence on the closing date
for the purchase of the applicable ROFO Asset, plus any other such matters as
the Partnership may approve;

 

(iii)                 the closing date for the purchase of the ROFO Asset shall
occur no later than 180 days following receipt by Pipeline of the ROFO Response
pursuant to Section 5.02(a);

 

(iv)                each of Pipeline and the Partnership shall use commercially
reasonable efforts to do or cause to be done all things that may be reasonably
necessary or advisable to effectuate the consummation of any transactions
contemplated by this Section 5.02(b), including causing its respective
Affiliates to execute, deliver and perform all documents, notices, amendments,
certificates, instruments and consents required in connection therewith; and

 

(v)                   neither Pipeline nor the Partnership shall have any
obligation to sell or buy the applicable ROFO Asset if any consent referred to
in Section 5.01(b) has not been obtained.

 

(c)                                  If the Partnership has not timely delivered
a ROFO Response as specified above with respect to a Proposed Transaction that
is subject to a ROFO Notice, Pipeline shall be free to enter into a Proposed
Transaction with any third party on terms and conditions no more favorable to
such third party than those set forth in the ROFO Notice.  If Pipeline rejects a
ROFO Response with respect to any Proposed Transaction, Pipeline shall be free
to enter into a Proposed Transaction with any third party (i) on terms and
conditions (excluding those relating to price) that are

 

16

--------------------------------------------------------------------------------


 

not more favorable in the aggregate to such third party than those proposed in
respect of the Partnership Group in the ROFO Response and (ii) at a price equal
to no less than 100% of the price offered by the Partnership in the ROFO
Response to Pipeline.

 

(d)                                 The Partnership can assign its rights and
obligations under this Article V to any Partnership Group Member.

 

ARTICLE VI.                 LICENSE OF NAME AND MARK

 

Section 6.01                             Grant of License.  Upon the terms and
conditions set forth in this Article VI, Company hereby grants and conveys to
each of the entities currently or hereafter comprising a part of the Partnership
Group a nontransferable, nonexclusive, royalty-free right and license
(“License”) to use the name “Phillips 66” (the “Name”) and any other trademarks
owned by Company that contain the Name, the Name together with the distinctive
shield graphic, the shield graphic alone, or the name “Phillips 66 Partners”
together with the partial outline shield graphic (collectively, the “Marks”).

 

Section 6.02                             Ownership and Quality.  The Partnership
agrees that ownership of the Name and the Marks and the goodwill relating
thereto shall remain vested in Company both during the term of this License and
thereafter, and the Partnership further agrees, and agrees to cause the other
Partnership Group Members, never to challenge, contest or question the validity
of Company’s ownership of the Name and Marks or any registration thereof by
Company.  In connection with the use of the Name and the Mark, the Partnership
and any other Partnership Group Members shall not in any manner represent that
they have any ownership in the Name and the Marks or registration thereof except
as set forth herein, and the Partnership, on behalf of itself and the other
Partnership Group Members, acknowledge that the use of the Name and the Marks
shall not create any right, title or interest in or to the Name and the Mark,
and all use of the Name and the Marks by the Partnership or any other
Partnership Group Members, shall inure to the benefit of Company. The
Partnership agrees, and agrees to cause the other Partnership Group Members, to
use the Name and Marks in accordance with such quality standards established by
Company and communicated to the Partnership from time to time, it being
understood that the products and services offered by the Partnership Group
Members immediately before the Effective Date are of a quality that is
acceptable to Company and justifies the License.

 

Section 6.03                             Termination.  The License shall
terminate upon any termination of this Agreement.

 

ARTICLE VII.            PREFUNDED PROJECTS

 

Section 7.01                             Prefunded Projects. Prior to the
Effective Date, Company has contributed $3.0 million to Holdings, and Holdings
has contributed $0.3 million to Carrier, in each case as prepayment for the
completion of the projects set forth on Schedule IV (the “Prefunded Projects”).
Holdings and Carrier hereby agree, in consideration of such contributions, that
Holdings and Carrier will use their respective commercially

 

17

--------------------------------------------------------------------------------


 

reasonable efforts to complete, or cause the completion, of each Prefunded
Project in accordance with such specifications and on or before such dates as
shall be reasonably agreed by the Parties following the Effective Date. The
Parties acknowledge and agree that Holdings or Carrier, as applicable, will bear
any costs and expenses associated with the completion of the Prefunded Projects
in excess of the amounts contributed to them prior to the Effective Date.

 

ARTICLE VIII.       NOTICES

 

Section 8.01                             Notices.  Unless otherwise specifically
provided in this Agreement, all Notices between the Parties given under or in
relation to this Agreement shall be made in writing and shall be deemed to have
been properly given if:  (i) personally delivered (with written confirmation of
receipt); or (ii) delivered by a recognized overnight delivery service (delivery
fees prepaid), in either case to the appropriate address set forth below:

 

 

If to any Partnership Group Member:

If to Company or Pipeline:

 

 

 

 

Phillips 66 Partners GP LLC

Phillips 66 Company

 

3010 Briarpark Dr.

3010 Briarpark Dr.

 

Houston, TX 77042

Houston, TX 77042

 

Attn: President

Attn: General Counsel

 

A Party may change its address for Notice upon Notice to each other Party in
accordance with this Section 8.01.

 

Section 8.02                             Effective upon Receipt.  Any Notice
given in the manner set forth in Section 8.01 shall be effective upon actual
receipt if received during normal business hours, or at the beginning of the
recipient’s next Business Day if not received during normal business hours.

 

ARTICLE IX.                APPLICABLE LAW

 

Section 9.01                             Applicable Law.  Regardless of the
place of contracting, place(s) of performance or otherwise, this Agreement and
all amendments, modifications, alterations or supplements hereto, shall be
governed and interpreted in accordance with the laws of the State of Texas
without regard to the principles of conflicts of law or any other principle that
might apply the law of another jurisdiction.

 

ARTICLE X.                     LIMITATION OF LIABILITY

 

Section 10.01                      No Liability for Consequential
Damages.  Except as provided in Article III, in no event shall a Party be liable
to another Party for, and no arbitral panel is authorized to award, any
punitive, special, indirect or consequential damages of any kind or character
resulting from or arising out of this Agreement, including, without limitation,
loss of profits or business interruptions, however they may be caused.

 

Section 10.02                      Limitation of Liability.  Except as provided
in Article III, each Party shall be discharged from any and all liability with
respect to Losses arising out of this

 

18

--------------------------------------------------------------------------------


 

Agreement unless suit or action is commenced within two years after the cause of
action arises.

 

ARTICLE XI.                MISCELLANEOUS

 

Section 11.01                      Disputes between the Parties.  Any dispute
between or among the Parties in connection with this Agreement shall be resolved
by arbitration in accordance with the procedures set forth in Exhibit A;
provided, however, that a Party may seek a restraining order, temporary
injunction, or other provisional relief in any court with jurisdiction over the
subject matter of the dispute and sitting in Houston, Texas, if such Party in
its sole judgment believes that such action is necessary to avoid irreparable
injury or to preserve the status quo ante.

 

Section 11.02                      Assignment.  No Party may assign its rights
or delegate its duties under this Agreement without prior written consent of
each other Party; provided, however, that (a) Company may delegate any of its
duties and obligations hereunder to any Phillips 66 Entity and (b) the
Partnership can assign its rights under Article V to any Partnership Group
Member.

 

Section 11.03                      No Third-Party Rights.  Except as expressly
provided in this Agreement, nothing in this Agreement is intended to confer any
rights, benefits or obligations to any Person other than the Parties and their
respective successors and permitted assigns.  No Limited Partner shall have any
right, separate and apart from the Partnership, to enforce any provision of this
Agreement or to compel any Party to comply with the terms of this Agreement.

 

Section 11.04                      Compliance with Laws.  Each Party shall at
all times comply with all Laws as are applicable to its performance of this
Agreement.

 

Section 11.05                      Severability.  If any provision of this
Agreement or the application thereof shall be found by any arbitral panel or
court of competent jurisdiction to be invalid, illegal or unenforceable to any
extent and for any reason, this Agreement shall be adjusted rather than voided,
if possible, in order to achieve the intent of the Parties.  In any event, the
remainder of this Agreement and the application of such remainder shall not be
affected thereby and shall be enforced to the greatest extent permitted by Law.

 

Section 11.06                      Non-Waiver.  The failure of any Party to
enforce any provision, condition, covenant or requirement of this Agreement at
any time shall not be construed to be a waiver of such provision, condition,
covenant or requirement unless the other Parties are so notified by such Party
in writing.  Any waiver by a Party of a default by any other Party in the
performance of any provision, condition, covenant or requirement contained in
this Agreement shall not be deemed to be a waiver of such provision, condition,
covenant or requirement, nor shall any such waiver in any manner release such
other Party from the performance of any other provision, condition, covenant or
requirement.

 

Section 11.07                      Entire Agreement.  This Agreement, together
with all exhibits and schedules attached hereto, the Tax Sharing Agreement (with
respect to tax matters) and

 

19

--------------------------------------------------------------------------------


 

the Operational Services Agreement (with respect to employee reimbursement
matters), constitute the entire agreement among the Parties relating to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, between
the Parties relating to the subject matter hereof, and there are no warranties,
representations or other agreements between the Parties in connection with the
subject matter hereof except as specifically set forth in, or contemplated by,
this Agreement, the Tax Sharing Agreement (with respect to tax matters) and the
Operational Services Agreement (with respect to employee reimbursement matters).

 

Section 11.08                      Amendments.  This Agreement shall not be
modified or amended, in whole or in part, except by a written amendment signed
by all of the Parties.

 

Section 11.09                      Survival.  Any indemnification granted
hereunder by a Party to any other Party shall survive the termination of this
Agreement in accordance with the terms of the indemnification.

 

Section 11.10                      Counterparts; Multiple Originals.  This
Agreement may be executed in any number of counterparts, all of which together
shall constitute one agreement binding each of the Parties.  Each of the Parties
may sign any number of copies of this Agreement.  Each signed copy shall be
deemed to be an original, and all of them together shall represent one and the
same agreement.

 

Section 11.11                      Exhibits and Schedules.  The exhibits and
schedules attached to this Agreement are incorporated into and constitute part
of this Agreement.  If there is any conflict between this Agreement and any
exhibit or schedule, the provisions of the exhibit or schedule shall control.

 

Section 11.12                      Table of Contents; Headings;
Subheadings.  The table of contents and the headings and subheadings of this
Agreement have been inserted only for convenience to facilitate reference and
are not intended to describe, interpret, define or limit the scope, extent or
intent of this Agreement or any provision hereof.

 

Section 11.13                      Construction.  The Parties have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.

 

Section 11.14                      Business Practices.  Company shall use its
best efforts to make certain that all billings, reports, and financial
settlements rendered to or made with the Partnership Group pursuant to this
Agreement, or any revision of or amendments to this Agreement, will properly
reflect the facts about all activities and transactions handled by authority of
this Agreement and that the information shown on such billings, reports and
settlement documents may be relied upon by the Partnership Group as being
complete and accurate in any further recording and reporting made by the
Partnership Group for

 

20

--------------------------------------------------------------------------------


 

whatever purposes.  Company shall notify the Partnership if Company discovers
any errors in such billings, reports, or settlement documents.

 

[Signature pages follow.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company, the Partnership and the General Partner have signed
this Agreement as of the Effective Date.

 

 

PHILLIPS 66 COMPANY

 

 

 

 

 

By:

/s/ T.G. Taylor

 

 

T.G. Taylor

 

 

Executive Vice President, Commercial, Marketing,

 

 

Transportation and Business Development

 

 

of Phillips 66 Company

 

 

 

PHILLIPS 66 PIPELINE LLC

 

 

 

 

 

By:

/s/ C.L. Brooks

 

 

C.L. Brooks

 

 

Vice President

 

 

 

PHILLIPS 66 PARTNERS LP

 

By:

Phillips 66 Partners GP LLC,

 

 

General Partner of Phillips 66 Partners LP

 

 

 

 

 

 

By:

/s/ J.T. Liberti

 

 

J.T. Liberti

 

 

Vice President and Chief Operating Officer

 

 

of Phillips 66 Partners GP LLC

 

 

 

PHILLIPS 66 PARTNERS GP LLC

 

 

 

 

 

By:

/s/ J.T. Liberti

 

 

J.T. Liberti

 

 

Vice President and Chief Operating Officer

 

 

of Phillips 66 Partners GP LLC

 

[Second signature page follows.]

 

First Signature page to Omnibus Agreement

 

--------------------------------------------------------------------------------


 

 

PHILLIPS 66 PARTNERS HOLDINGS LLC

 

By:

Phillips 66 Partners LP,

 

 

Sole Member of Phillips 66 Partners Holdings LLC

 

By:

Phillips 66 Partners GP LLC

 

 

General Partner of Phillips 66 Partners LP

 

 

 

 

By:

/s/ J.T. Liberti

 

 

J.T. Liberti

 

 

Vice President and Chief Operating Officer

 

 

of Phillips 66 Partners GP LLC

 

 

 

 

PHILLIPS 66 CARRIER LLC

 

By:

Phillips 66 Partners Holdings LLC,

 

 

Sole Member of Phillips 66 Carrier LLC

 

By:

Phillips 66 Partners LP,

 

 

Sole Member of Phillips 66 Partners Holdings LLC

 

By:

Phillips 66 Partners GP LLC,

 

 

General Partner of Phillips 66 Partners LP

 

 

 

 

 

 

 

By:

/s/ J.T. Liberti

 

 

J.T. Liberti

 

 

Vice President and Chief Operating Officer

 

 

of Phillips 66 Partners GP LLC

 

Second Signature page to Omnibus Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Arbitration Procedure

 

A Party may initiate dispute resolution procedures by sending a Notice to each
other Party specifically stating the complaining Party’s Claim and by initiating
binding arbitration in accordance with the Center for Public Resources Rules for
Non-Administered Arbitration of Business Disputes, by three arbitrators who
shall be neutral, independent, and generally knowledgeable about the type of
transaction which gave rise to the dispute.  The arbitration shall be governed
by the United States Arbitration Act, 9 U.S.C. §§ 1-16, provided that the
arbitrators shall include in their report/award a list of findings, with
supporting evidentiary references, upon which they have relied in making their
decision.  Judgment upon the award rendered by the arbitrators may be entered by
any court having jurisdiction thereof.  The place of arbitration shall be
Houston, Texas.

 

Notwithstanding anything herein and regardless of any procedures or rules of the
Center for Public Resources, it is expressly agreed that the following shall
apply and control over any other provision in this Agreement:

 

(a)                                 All offers, conduct, views, opinions and
statements made in the course of negotiation or mediation by any of the Parties,
their employees, agents, experts, attorneys and representatives, and by any
mediator, are confidential, made for compromise and settlement, protected from
disclosure under Federal and State Rules of Evidence and Procedure, and
inadmissible and not discoverable for any purpose, including impeachment, in
litigation or legal proceedings between the Parties, and shall not be disclosed
to any Person who is not an agent, employee, expert or representative of the
Parties, provided that evidence otherwise discoverable or admissible is not
excluded from discovery or admission as a result of presentation or use in
mediation.

 

(b)                                 Except to the extent that the Parties may
agree upon selection of one or more arbitrators, the Center for Public Resources
shall select arbitrators from a panel reviewed by the Parties.  The Parties
shall be entitled to exercise peremptory strikes against one-third of the panel
and may challenge other candidates for lack of neutrality or lack of
qualifications.  Challenges shall be resolved in accordance with Center for
Public Resource rules.

 

(c)                                  The Parties shall have at least 20 Days
following the close of hearing within which to submit a brief (not to exceed 18
pages in length) and ten Days from date of receipt of the opponent’s brief
within which to respond thereto.

 

(d)                                 The Parties expressly agree that the
arbitrators shall not award punitive damages, consequential damages, or
attorneys’ fees (except attorneys’ fees specifically authorized by the
Agreement).

 

1

--------------------------------------------------------------------------------


 

(e)                                  The fees and expenses of any mediator or
arbitrator shall be shared equally by the Parties.

 

(f)                                   The Parties may, by written agreement
(signed by the Parties), alter any time deadline or location(s) for meetings.

 

Time is of the essence for purposes of the provisions of this exhibit.

 

2

--------------------------------------------------------------------------------


 

Schedule I
Environmental Matters

 

ISSUE

 

SUMMARY

IEPA E-2003-00026
INCIDENT #20021565
WOOD RIVER PRODUCTS
TERMINAL GASOLINE
RELEASE

 

The site was entered into the Illinois Site Remediation Program in early 2003.
After a 60 gallon gasoline release in October 2002, subsurface investigation
uncovered evidence of prior releases of other products in the manifold area on
the NW corner of the Terminal property. In 2012, a detailed LNAPL mobility
assessment was conducted which demonstrates stable, not practicably recoverable,
and relatively immobile material. Currently the remedial plan and spend forecast
is being re-evaluated considering this information. The plan will include
long-term monitoring.

 

 

 

IEPA E-2002-00081
INCIDENT #20011073
WOOD RIVER PRODUCTS
TERMINAL TRANSMIX
RELEASE

 

After a 140 bbl overfill of Transmix (gasoline/diesel) in June 2001, excavation
identified additional historical subsurface impacts. Subsurface investigation
was performed, expanded, and the release was enrolled in the Illinois Site
Remediation Program. Additional assessment requested by IEPA will be performed
in 2103 and a remedial plan will be developed based on results.

 

--------------------------------------------------------------------------------


 

Schedule II
Pending Litigation

 

Name

 

Subject Area

 

Issues

 

Location

 

 

 

 

 

 

 

Petrocom Energy Group LLC v COP Pipe Line

 

Property Damage

 

Product discoloration

 

Pasadena Terminal

 

 

 

 

 

 

 

Brown, Harold L v Eastman Chemical

 

Toxic Tort \ Asbestos

 

“Asbestos Exposure- Mesothelioma.”

 

Pasadena (non-specific)

 

 

 

 

 

 

 

Guidry, Steven v Inland-Gulf Towing

 

Personal Injury \ Maritime

 

Alleged Personal injury while boarding barge

 

Pecan Grove Terminal

 

 

 

 

 

 

 

Cordova, Noel J v Dealers Electrical Supply Co

 

Personal Injury \ Premises

 

Personal Injury Claim

 

Pasadena Terminal

 

 

 

 

 

 

 

Bass, Kenneth v Air Liquid America

 

Toxic Tort \ Asbestos

 

Asbestos Exposure; Asbestos; Premises; Asbestosis

 

Pasadena (non-specific)

 

--------------------------------------------------------------------------------


 

Schedule III
Services

 

(a)

 

Executive services

 

 

 

(b)

 

Financial and administrative services (including treasury and accounting)

 

 

 

(c)

 

Information technology

 

 

 

(d)

 

Legal services

 

 

 

(e)

 

Corporate health, safety and environmental services

 

 

 

(f)

 

Facility services

 

 

 

(g)

 

Human resources services

 

 

 

(h)

 

Procurement services

 

 

 

(i)

 

Corporate engineering services (such as asset integrity and regulatory services,
but not including engineering services directly related to Partnership Group
assets)

 

 

 

(j)

 

Logistical services, including Bartlesville control center

 

 

 

(k)

 

Asset oversight (such as operational management and supervision, but not
including operational services directly related to Partnership Group assets)

 

 

 

(l)

 

Business development services

 

 

 

(m)

 

Investor relations

 

 

 

(n)

 

Tax matters

 

 

 

(o)

 

Public company reporting matters

 

--------------------------------------------------------------------------------


 

Schedule IV
Prefunded Projects

 

Debottlenecking project at Clifton Ridge terminal, including the installation of
a custody transfer meter, prover and sampler at the Pecan Grove barge dock.

 

Repair and maintenance of Tank 27 at Clifton Ridge terminal.

 

Complete connection to Shell Houston-Houma Pipeline at Clifton Ridge terminal.

 

Repair of mooring dolphin at Hartford barge dock.

 

--------------------------------------------------------------------------------